DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending, of which claims 1, 5, and 6 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1, 5 and 6, applying step 1, the preamble of independent claims 1, 5 and 6, claims an apparatus, method and a non-transitory computer readable 
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. An optimization apparatus comprising: 
an operation unit into which a problem is inputted; 
a computation unit that searches for a ground state of an Ising model (mental process - observation, evaluation, judgment, opinion); and 
a management unit that converts the problem inputted from the operation unit to the Ising model (mathematical concepts - data conversion – MPEP 2106.04(a)(2)(1)(A)(ii).), inputs the Ising model and initial operating conditions into the computation unit, and causes the computation unit to search for the ground state using overall operating conditions produced by changing the initial operating conditions based on a result of the computation unit searching for the ground state using the initial operating conditions (mental process - observation, evaluation, judgment, opinion).
The limitation of " a management unit that converts the problem inputted from the operation unit to the Ising model is an abstract idea because it is directed to a mathematical concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
a computation unit that searches for a ground state of an Ising model” and “causes the computation unit to search for the ground state using overall operating conditions produced by changing the initial operating conditions based on a result of the computation unit searching for the ground state using the initial operating conditions” covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "search," in the context of this claim encompasses the user manually optimizing search and mentally determining if a criterion of the search has been met.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “An optimization apparatus comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “an operation unit into which a problem is inputted;” (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)), and “inputs the Ising model and initial operating conditions into the computation unit” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to search optimization with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the 
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
The limitations “an operation unit into which a problem is inputted;” and “inputs the Ising model and initial operating conditions into the computation unit” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claims 5 and 6 are directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.

Claim 2 recites “wherein the computation unit includes a plurality of first computation units, and the management unit inputs respectively different initial operating conditions into each of the plurality of first computation units and exchanges the initial operating conditions inputted into a second computation unit and a third computation unit, out of the plurality of first computation units” (insignificant post-solution activity MPEP 2106.05(g) or "apply it" MPEP 2106.05(f)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process are merely input back into the model. The recitation, “in accordance with an exchange probability based on results of searches for the ground state by the plurality of first computation units” is a further recitation of an abstract mathematical concept (i.e., probability).
Claim 3 recites “wherein the computation unit includes a plurality of first computation units, and the management unit inputs respectively different initial operating conditions into each of the plurality of first computation units and inputs respectively different overall operating conditions, which have been produced by changing the initial operating conditions, into each of the plurality of first computation units based on results of searches for the ground state by the plurality of first computation units” (insignificant post-solution activity MPEP 2106.05(g) or "apply it" MPEP 2106.05(f)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process are merely input back into the model.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., US Patent Application Publication No. 2016/0063391 (“Hayashi”).

An optimization apparatus comprising (Hayashi, [0003] “the invention is suited for use in an information processing system having a function solving problems such as combinatorial optimization by using semiconductor chips which perform a ground-state search of lsing models.”): 
an operation unit into which a problem is inputted (Hayashi, Fig. 1 5 operation terminal and input device 43, see also [0077-0078]); 
a computation unit that searches for a ground state of an Ising model (Hayashi, Fig. 1 25 Ising accelerator board, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model”); and 
a management unit that converts the problem inputted from the operation unit to the Ising model, inputs the Ising model and initial operating conditions into the computation unit (Hayashi, [0019] “a management unit that converts the problem designated by the user by using the user interface into the Ising model”), and causes the computation unit to search for the ground state using overall operating conditions produced by changing the initial operating conditions based on a result of the computation unit searching for the ground state using the initial operating conditions (Hayashi, [0019] “controls the host unit to have the semiconductor chip perform the ground-state search of the converted Ising model ; wherein the user can designate, in addition to the problem, a condition for solving the problem by using the user interface; wherein the management unit generates an operating condition of the semiconductor chip according to the condition designated by the user and sends the generated operating condition and the Ising model of the problem designated by the user to the host unit; and wherein the host unit controls the semiconductor chip to perform the ground-state search 

Claim 2. Hayashi discloses the optimization apparatus according to claim 1, wherein the computation unit includes a plurality of first computation units (Hayashi, Fig. 1 25 Ising board, Fig. 24 illustrating a plurality of computation units SP4, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model; and is configured by including a controller 30, a memory 31, a plurality of lsing chips 32, a plurality of random number generators 33, which are provided corresponding to the respective Ising chips 32, and an interface 34.”), and 
the management unit inputs respectively different initial operating conditions into each of the plurality of first computation units and exchanges the initial operating conditions inputted into a second computation unit and a third computation unit, out of the plurality of first computation units, in accordance with an exchange probability based on results of searches for the ground state by the plurality of first computation units (Hayashi, [0116-0117] discussing changing values with a random number generator “to cause the spin value to invert at probability determined by temperature T of a cooling schedule”; [0159] “the information processing system 1 sorts the partial problems 131 created as described above to each host 3 and each host 3 performs the ground-state search of the corresponding partial problem (SP4). The solution (the spin alignment) 134 obtained by this ground-state search is the solution of 

Claim 3. Hayashi discloses the optimization apparatus according to claim 1, wherein the computation unit includes a plurality of first computation units (Hayashi, Fig. 1 25 Ising board, Fig. 24 illustrating a plurality of computation units SP4, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model; and is configured by including a controller 30, a memory 31, a plurality of lsing chips 32, a plurality of random number generators 33, which are provided corresponding to the respective Ising chips 32, and an interface 34.”), and 
the management unit inputs respectively different initial operating conditions into each of the plurality of first computation units and inputs respectively different overall operating conditions (Hayashi, Fig. 24; [0159] “the information processing system 1 sorts the partial problems 131 created as described above to each host 3 and each host 3 performs the ground-state search of the corresponding partial problem (SP4). The solution (the spin alignment) 134 obtained by this ground-state search is the solution of each corresponding partial problem.”), which have been produced by changing the initial operating conditions, into each of the plurality of first computation units based on results of searches for the ground state by the plurality of first computation units (Hayashi, [0164-0165] discussing how the original problem condition by be changed based on whether a positive or negative result is returned in step SP12, thus the conditions are changed based on results.).

wherein the management unit includes:  a first management unit that converts the problem to the Ising model (Hayashi, [0019] “a management unit that converts the problem designated by the user by using the user interface into the Ising model”); and 
a second management unit that is implemented in a computation apparatus in which the computation unit is provided and that converts the initial operating conditions to the overall operating conditions (Hayashi, [0168] “If the Ising control program 84 eventually obtains an affirmative result in step SP19 by obtaining the solutions of all the sub-problems generated in step SP13, or if the sub-problems are not generated in the first place, the Ising control program 84 calculates the solution of the original problem by integrating the results of the ground-state search processing, which have been obtained as described above, from each host 3 and the solution quality evaluation program 85 (FIG. 13) evaluates the calculated solution of the original problem (SP20).” This integration is construed as an overall operating condition).

Claim 5 contains limitations for a method which are similar to the limitations for the
system described in claim 1, and is rejected for the same reasons as detailed above.

Claim 6. Hayashi discloses A non-transitory computer-readable recording medium storing therein a computer program that causes a management unit of an optimization apparatus to execute a process comprising (Hayashi, Fig. 1 node 2 with a memory 12 and storage apparatus 13 for storing computer programs and information for the execution of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yshimura et al, US Patent Application Publication No. 2016/0118106 related to a device which uses stochastic inversion to obtain a ground state of an arbitrary Ising model.
Hamze et al., US Patent No. 9,881,256 related to using quantum annealing to search for and identify the ground state of a system. The process receives a problem and via an iterative approach tests samples as potential solutions until a suitable solution is identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/Examiner, Art Unit 2148